Citation Nr: 1517780	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-18 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome ("left knee disability").

2.  Entitlement to an initial evaluation in excess of 50 percent for migraine and tension headaches.

3.  Entitlement to an initial evaluation in excess of 70 percent for major depression.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1992 and from June 1997 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The March 2012 rating decision, in pertinent part, granted service connection for left knee patellofemoral syndrome and assigned a noncompensable evaluation effective July 1, 2011; granted service connection for migraine and tension headaches and assigned a noncompensable evaluation effective July 1, 2011; and service connection for major depression and assigned a noncompensable evaluation effective July 1, 2011.  The Veteran appealed for higher evaluations.  

During the pendency of the appeal, the RO issued a June 2013 rating decision granting an increased evaluation of 10 percent for left knee patellofemoral syndrome effective July 1, 2011; an increased evaluation of 10 percent for migraine and tension headaches effective July 1, 2011; and an increased evaluation of 10 percent for major depression effective July 1, 2011.  The Veteran continues to appeal for higher evaluations for left knee patellofemoral syndrome, migraine and tension headaches, and major depression.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In addition, the Board notes that six issues were addressed in the Statement of the Case issued in June 2013; however, in her VA Form 9, the Veteran limited her appeal to the issues of entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome; an evaluation in excess of 10 percent for migraine and tension headaches; and an evaluation in excess of 10 percent for major depression.  As such, the issues of entitlement to an evaluation in excess of 10 percent for thoracolumbar spine strain; an evaluation in excess of 10 percent for right knee patellofemoral syndrome; and service connection for left knee degenerative joint disease are not before the Board.

In an April 2014 rating decision, the RO granted an increased evaluation of 50 percent for migraine and tension headaches effective July 1, 2011; and granted an increased evaluation of 70 percent for major depression effective July 1, 2011.  

This appeal has been processed through the Virtual VA electronic paperless appeals processing system.

In addition to the Virtual VA claims file, there is a Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's appeal.  A review of the VBMS claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to service connection for memory loss has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee patellofemoral syndrome has been manifested by subjective evidence of pain; and objective evidence of tenderness with flexion at no less than 130 degrees and extension at zero degrees without pain; there was no evidence of ankylosis or subluxation.  

2.  The Veteran has received the maximum allowable schedular rating for migraine headaches; the evidence does not demonstrate that the Veteran's migraines have an  exceptional or unusual disability picture as to warrant consideration of an extraschedular rating.  

3.  The Veteran's current 70 percent evaluation satisfies her appeal for a higher evaluation for major depression; the evidence also does not demonstrate that the Veteran's major depression most nearly approximates total occupation and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for an initial evaluation in excess of 50 percent, to include extraschedular, for migraine and tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for an initial evaluation in excess of 70 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in May 2011 and March 2014.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.

II.  Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

      Left Knee Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's left knee patellofemoral syndrome has been currently evaluated as 10 percent disabling, effective July 1, 2011, under Diagnostic Code 5260 for limitation of flexion motion.  The Veteran was assigned a 10 percent evaluation for painful motion of the left knee.  See 38 C.F.R. § 4.59.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

As discussed below, the evidence is ambiguous as to whether the Veteran has left knee arthritis.  Nevertheless, the Veteran already has a 10 percent evaluation.  Therefore, the Board finds that consideration of a higher evaluation for the Veteran's left knee disability under Diagnostic Code 5003 is not applicable.  

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

At a May 2011 VA examination, the Veteran reported having chronic pain in her left knee.  The VA examiner performed an objective evaluation.  The Veteran had a normal gait, no joint ankylosis or inflammatory arthritis.  The VA examiner found tender tibial tuberosity of the left knee, but no mass.  The Veteran's muscle strength testing results were 5/5.  The VA examiner noted that the Veteran had some guarding with left knee extension due to the anticipation of pain.  Range of motion testing revealed left knee flexion at 135 degrees and extension at zero degrees without objective evidence of pain.  No pain was found upon repetitive use testing.  No additional limitation of motion after repetitive use testing was found.  The VA examiner noted that the Veteran's range of motion was determined by her body habitus.  A left knee x-ray showed no significant degenerative subchondral sclerosis or osteophyte formation and the joint spaces appeared preserved.  The VA examiner diagnosed the Veteran with left knee patella femoral syndrome.  The VA examiner found no effects on her usual occupation as a leader in procurement and mild effects on her left knee exercising.  

At a March 2014 VA examination, the Veteran reported that her left knee pain was localized to below the kneecap after exercising and with weather changes.  The Veteran said she avoided stairs and was unable to do squats or leg extensions when she exercised due to the pain.  Pain also limited her ability to run.  No other left knee symptoms were reported.  She had flare ups using stairs, running, and weather changes.  No assistive devices were used.  Upon objective evaluation, the VA examiner found tenderness to palpation at the left tibial tuberosity.  Muscle strength testing was 5/5 for left knee flexion and extension.  Joint stability tests were normal.  There was no evidence of subluxation.  Range of motion testing revealed flexion at 130 degrees and extension at zero degrees with no objective evidence of pain.  No additional limitation in range of motion upon repetitive use testing.  The VA examiner found that the Veteran's range of motion was normal for her based on her body habitus.  No functional loss or functional impairment of the left knee was found.  The VA examiner noted that prior diagnostic tests of the Veteran's left knee have been inconsistent as an April 2008 x-ray showed early degenerative changes of the left knee and a subsequent May 2011 x-ray showed no degenerative joint disease.  A March 2014 x-ray of the left knee was normal.  The VA diagnosed the Veteran with left knee patellofemoral syndrome and found her left knee disability had no impact on her ability to work.  

Based on a careful review of all the evidence, the Board finds that the Veteran's left knee disability does not warrant an evaluation higher than 10 percent.  Throughout the appeal period, the Veteran's left knee flexion was not limited to 30 degrees and her left knee extension was not limited to 15 degrees, to include the equivalent of these ranges for functional loss or during flare-ups.  Although the Veteran's left knee range of motion testing results were not normal, the May 2011 and March 2014 VA examiners found that the results were normal for the Veteran based on her body habitus.  Therefore, the evidence does not reflect that the Veteran's limitation of motion of the left knee is entitled to a 20 percent evaluation.  

There is also no evidence of ankylosis (Diagnostic Code 5256) or recurrent subluxation or lateral instability (Diagnostic Code 5257).  Moreover, the evidence does not reflect that the Veteran is entitled to a compensable evaluation under Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), or Diagnostic Code 5263 (genu recurvatum).  

The Board finds that the Veteran is competent to report her left knee symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Although the Veteran reported experiencing left knee pain with exercising and weather changes, the objective evidence did not show any objective evidence of pain during range of motion or repetitive use testing and no symptoms other than pain and tenderness were subjectively reported or objectively found.  

In sum, the Veteran's left knee disability is no more than 10 percent disabling throughout the appeal period.  

The Board has considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected left knee disability is manifested by symptoms of chronic pain which impacts her ability to use stairs, run, squat, or perform leg extensions.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Accordingly, there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

	Migraine Headaches

The Veteran's migraine and tension headaches have been currently evaluated as 50 percent disabling, effective July 1, 2011, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

As the Veteran already has the maximum evaluation allowable under the schedular criteria, the Board will address whether the Veteran's service-connected migraine and tension headaches warrant consideration of an extraschedular rating.  

At the Veteran's most recent VA examination in March 2014, the Veteran reported experiencing migraine headaches two to three times a month lasting one to two days with associated phonophobia, photophobia, and nausea.  Her headaches worsened with physical activity.  When the Veteran had migraine headaches, she said she could not work and she lied in bed until they subsided.  She used medication as needed for her headaches which sometimes reduced the duration from two days to one day.  The VA examiner found that the Veteran's severe headache pain caused her to be basically nonfunctional occupationally and socially for at least two days and up to six days per month.  

The Board has considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell, 9 Vet. App. at 338-39.  The Veteran's service-connected migraine and tension headaches are manifested by symptoms of headache pain with associated nausea and sensitivity to light and sound, which prevented her from being able to work or function socially for extended periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as she is rated at 50% for the effect of these symptoms, resulting in severe economic inadapatdability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

	Major Depression

The Veteran's major depression has been currently evaluated as 70 percent disabling, effective July 1, 2011, under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At the outset, the Board notes that the Veteran submitted a September 2013 statement in which she said that wanted an increase in her evaluation for her major depression to 30 percent.  At the time, her major depression was evaluated as only 10 percent disabling.  Since the Veteran now has a 70 percent evaluation for her major depression, the Board finds that the Veteran's appeal for a higher evaluation for major depression has been satisfied.  

Nevertheless, the Board considered whether the Veteran was entitled to a 100 percent evaluation for her major depression.  

Based on the findings of a March 2014 VA psychiatric examination, which was used to assign the Veteran's 70 percent evaluation, the Board concludes that the Veteran's major depression does not most nearly approximate total occupational and social impairment.  

The March 2014 VA examiner found that the Veteran had a more depressive symptomatology since her last VA examination in May 2011.  The Veteran had decreased social interaction; frequently did not leave her home unless required; spent most of her time watching television; had lacked motivation; and experienced depression, fatigue, anxiety, attention and concentration problems.  The Veteran had not worked since her discharge from service.  She stated that her mental health problems interfered with her ability to work.  The VA examiner noted that the Veteran's severe migraines were also contributing to her occupational impairment.  The Veteran continued to participate in mental health treatment and to take her medications.  The Veteran was able to fall asleep with medication, but she had difficulty staying asleep more than three to four hours, because she had obsessional thoughts or ruminations.  The Veteran did not report anger management or irritability problems.  She also did not endorse suicidal or homicidal ideation, panic attacks or crying spells.  The Veteran said that she tried to "put up a good front" to hide her problems from others.  

Upon objective evaluation, the March 2014 VA examiner found that the Veteran had depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and obsessional rituals which interfere with routine activities.  The VA examiner noted that the Veteran was somber but cooperative.  The VA examiner concluded that the Veteran would be expected to have moderately severe impairment of occupational reliability and productivity secondary to her major depressive disorder.  

Although the March 2014 VA examiner found that the Veteran had a variety of debilitating mental health symptoms, the evidence did not demonstrate that the Veteran had problems attending her mental health treatment sessions or taking her medication.  The March 2014 VA examiner found the Veteran to be somber, but cooperative.  Moreover, the Veteran reported that she tried to hide her problems from others, which shows that the Veteran recognized her own behavior.  The evidence shows that the Veteran's ability to function occupationally and socially was moderate to severe; however, the evidence does not show that her mental health symptoms most nearly approximate total occupational and social impairment.  

The Board has considered whether the Veteran's major depression presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell, 9 Vet. App. at 338-39.  The Veteran's service-connected major depression is manifested by symptoms of chronic sleep impairment, depressed mood, anxiety, suspicious, lack of motivation, fatigue, mild memory loss, attention and concentration problems, and obsessional rituals.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology. 
Thun, 22 Vet. App. at 115.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome is denied.  

Entitlement to an initial evaluation in excess of 50 percent, to include extraschedular, for migraine and tension headaches is denied.  

Entitlement to an initial evaluation in excess of 70 percent for major depression is denied.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran submitted an August 2013 notice of disagreement that she wished to appeal her claim for a compensable evaluation for her bilateral plantar fasciitis; an evaluation that had been assigned with the grant of service connection in a June 2013 rating decision.  In a May 2014 rating decision, the RO assigned a 10 percent evaluation for bilateral plantar fasciitis.  

Nevertheless, the Board finds that the August 2013 statement is a timely filed notice of disagreement as it was filed within one year of the June 2013 rating decision.  38 U.S.C.A. § 7105(b) (West 2014).  Therefore, the Veteran is entitled to be furnished a statement of the case (SOC) which addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish a SOC to the Veteran addressing the issue of entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis.  The Veteran and her representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if she wishes to complete an appeal of this issue from the June 2013 rating decision.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


